Hunstein, Justice.
Anthony Austin was convicted of the malice murder of Ramone Ziegler. He appeals and we affirm.1
1. Viewed to support the verdict, the evidence at trial established that appellant shot Ramone Ziegler twice, killing him. The evidence was sufficient to enable a rational trier of fact to find appellant guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We have carefully reviewed appellant’s enumerations of error and have found them to be without merit.2

Judgment affirmed.


All the Justices concur.


 The murder occurred on July 20,1992. Austin was indicted in Screven County on February 4, 1993. Following his jury trial he was found guilty of malice murder on March 23, 1993 and he was sentenced the same day. His motion for a new trial was filed March 30,1993 and denied September 9,1993. Following appointment of new counsel, the September 9 order was vacated on September 21, 1993. Austin’s amended motion for a new trial was filed May 5, 1994 and denied June 2, 1994. His notice of appeal was filed July 5, 1994 and the appeal was docketed in this court on July 20, 1994. Oral arguments were heard October 24, 1994.


 Austin claims that his trial counsel was ineffective in several respects and that the prosecutor impermissibly placed his character in issue.